08-21-00136-CR

                                                                              1

 1
                                                                    FILED IN
 2                                                           8th COURT OF APPEALS
                                                                 EL PASO, TEXAS
 3                    COURT OF APPEALS NO.                   11/2/2021 5:19:57 AM
                                                   08-21-00136-CR
                         TRIAL COURT CAUSE                   ELIZABETH G. FLORES
                                                   NO. CR04829
 4                                                                   Clerk

 5
     STATE OF TEXAS             * IN THE DISTRICT COURT OF
 6                              *
     v.                         * 394TH JUDICIAL DISTRICT
 7                              *
     VICTOR TORRES              * BREWSTER COUNTY, TEXAS
 8                              *
     *********************************************************
 9
      THIRD AND FINAL REQUEST FOR EXTENSION OF TIME TO FILE
10                       RECORDER’S RECORD

11   *********************************************************

12                I, Kimberly C. McCright, CET, am unable to file

13   the Recorder’s Record in the above-styled case heard in

14   the above-entitled and numbered cause before the

15   Honorable Roy Ferguson, Judge presiding, held in Brewster

16   County, Texas and am requesting an extension of time on

17   the following bases:

18                1        On October 1, 2021, we filed a 60-day, and

19   the Court granted a 30-day, extension in this matter to

20   prepare the record by November 3, 2021.

21                2        The transcripts for this appeal are

22   estimated to be 1200 pages, 900 of which have been

23   completed.

24                3        With our current workload, we have been

25   making every effort to prepare the record by the extended

                  CR4829    TORRES   SECOND REQUEST FOR EXTENSION OF TIME
             Verbatim Reporting & Transcription LLC (281) 724-8600
                                                                        2

 1   date, however, we cannot complete the last date of trial,

 2   finalize exhibits, and file the Court Recorder’s Record,

 3   by the November 3, 2021 date.

 4             Based on the above information, we are

 5   requesting a final extension of time up to and including

 6   November 15, 2021 to prepare and file the Court

 7   Recorder’s record with the Court of Appeals.

 8             Dated this 2nd day of November, 2021.

 9

10                           ______________________________

11                           Kimberly C. McCright, CET

12

13

14

15

16

17

18

19

20

21

22

23

24

25

               CR4829   TORRES   SECOND REQUEST FOR EXTENSION OF TIME
             Verbatim Reporting & Transcription LLC (281) 724-8600